Case 18-33822-KLP               Doc 134       Filed 04/06/20 Entered 04/06/20 15:22:34         Desc Main
                                             Document     Page 1 of 11




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division

 In re:                              )
                                     )
 DELTA CAREER EDUCATION              )                                Case No. 18-33822-KLP
 CORP., et al.,                      )                                Chapter 7
                                     )
                   Debtors.          )                                (Jointly Administered)
 ____________________________________)

                TRUSTEE’S MOTION FOR AUTHORITY TO CONDUCT
               EXAMINATIONS AND ISSUE SUBPOENAS PURSUANT TO
          RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

          Harry Shaia, Jr., Trustee (the “Trustee”), by counsel, chapter 7 trustee for Delta Career

 Education Corporation (the “Debtor” and collectively with its thirteen (13) direct and indirect

 subsidiaries who are debtors in this jointly administered case, the “Debtors”), respectfully moves

 the Court, pursuant to section 105 of title 11 of the United States Code (the “Bankruptcy

 Code”) and Rule 2004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

 for entry of an order directing a designated representative from Antares Capital, LP as

 Administrative Agent for the First Lien Lenders, as those terms are defined in that certain

 November 22, 2016 Restructuring Agreement (“Antares”) to produce certain documents and to

 submit to an examination. In support of this Motion, the Trustee respectfully states as follows:




 Vernon E. Inge, Jr. (Va. State Bar No. 32699)
 Corey S. Booker (Va. State Bar No. 73419)
 WHITEFORD, TAYLOR & PRESTON, L.L.P.
 Two James Center
 1021 East Cary Street, Suite 1700
 Richmond, Virginia 23219
 Telephone:          804.977.3301 / 804.977.3302
 Facsimile:          804.977.3291 / 804.977.3292
 E-Mail:             vinge@wtplaw.com
 E-Mail:             cbooker@wtplaw.com

 Special Litigation Counsel for Harry Shaia, Jr., Chapter 7 Trustee
Case 18-33822-KLP        Doc 134    Filed 04/06/20 Entered 04/06/20 15:22:34             Desc Main
                                   Document     Page 2 of 11




                                         JURISDICTION

        1.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this

 Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief requested

 are Section 105(a) of the Bankruptcy Code and Rules 2004 and 9016 of the Bankruptcy Rules.

                                         BACKGROUND

        2.      The Debtors were engaged in the business of for-profit education and operated a

 substantial number of colleges and other schools throughout the country. Certain of the Debtors

 sold certain of their assets to Ancora Intermediate Holdings, LLC. (“Ancora”) on or about

 January 18, 2018, pursuant to the Sale Agreement, and thereafter engaged in wind down efforts

 that included the operation of their remaining businesses through the end of the school year in

 May 2018 (the “2018 Ancora Transaction”). Thereafter, the Debtors ceased all business

 operations with the exception of liquidation activities culminating with the filing of the Debtors’

 various bankruptcy cases.

        3.      This bankruptcy case was commenced by the Debtor’s filing of a voluntary

 petition for relief under Chapter 7 of the Bankruptcy Code on July 27, 2018. The other Debtors

 filed their own voluntary petitions for relief under Chapter 7 of the Bankruptcy Code on July 26

 or 27, 2018. The Court entered an Order [D.N. 18] on August 1, 2018, providing for the joint

 administration of the Debtors’ bankruptcy cases (collectively and as jointly administered, the

 “Bankruptcy Case”).

        4.      The Trustee was appointed interim trustee in the Bankruptcy Case and continues

 to serve as Trustee in this Bankruptcy Case. Among other things, the Trustee engaged special



                                                 2
Case 18-33822-KLP        Doc 134    Filed 04/06/20 Entered 04/06/20 15:22:34             Desc Main
                                   Document     Page 3 of 11




 litigation counsel (“Special Litigation Counsel”) to investigate potential claims and causes of

 action belonging to the Debtors’ bankruptcy estates (the “Investigation”) and to prosecute those

 claims and causes of action that the Trustee determines based on the Investigation to have merit.

 The Investigation has commenced but is not complete.

        5.      Prior to the 2018 Ancora Transaction, Antares served as the agent for the group of

 Lenders who had loaned the Debtors money prior to the 2018 Ancora Transaction.

        6.      Upon information and belief, Antares participated in the negotiations of the 2018

 Ancora Transaction.

                                     RELIEF REQUESTED

        7.      By this Motion, the Trustee respectfully requests, pursuant to section 105 of the

 Bankruptcy Code, Rules 2004 and 9016 of the Bankruptcy Rules, that the Court enter an order

 authorizing the Trustee: (i) to examine a designated representative of Antares regarding operations

 of the Debtors from 2013 – 2018, the 2018 Ancora Transaction, and the wind down of the Debtors;

 and (ii) to issue subpoenas to conduct an examination of a designated representative of Antares and

 to require Antares to produce documents similar to the scope of documents identified on Exhibit A

 (the “Requested Documents”).

        8.      In order to investigate possible assets of the Debtor, the Trustee believes that

 Antares can provide information that will be useful to him.

                                      BASIS FOR RELIEF

        9.      Bankruptcy Rule 2004 provides in relevant part:

               (a)    Examination on Motion. On motion of any party in interest, the
        court may order the examination of any entity.




                                                 3
Case 18-33822-KLP         Doc 134    Filed 04/06/20 Entered 04/06/20 15:22:34               Desc Main
                                    Document     Page 4 of 11




                (b)      Scope of Examination. The examination of an entity under this rule
        or of the debtor under §343 of the Code may relate only to the acts, conduct, or
        property or to the liabilities and financial condition of the debtor, or to any matter,
        which may affect the administration of the debtor’s estate, or the debtor’s right to
        a discharge . . . .

        10.     It is well-established that the scope of a Rule 2004 examination is broad. See In re

 Nucletron Mfg. Corp., No. 93-34486, 1994 WL 16191611, *2 (Bankr. E.D. Va., Mar. 17, 1994)

 (“Bankruptcy courts, among others, have long held that the scope of an examination under

 Bankruptcy Rule 2004 is extremely wide. …”). The purpose of the Rule 2004 examination is to

 permit “the trustee or parties in interest to ascertain the condition and whereabouts of the assets of

 the debtor’s estate.” In re Martin, 403 B.R. 359, 362 (Bankr. D.S.C. 2009). If a third person can

 be shown to have a relationship with the debtor’s affairs, the party is subject to a Rule 2004

 examination. In re Mantolesky, 14 B.R. 973, 977 (D. Mass. 1981).

        11.     The entry of an order approving this Motion is warranted in this case.

        12.     As described above, Antares has first-hand knowledge of the Debtors’ business

 affairs and potential evidence, including information regarding the Debtors’ pre-petition debts

 and liabilities, the 2018 Ancora Transaction, and general operation of the Debtors colleges and

 schools. Antares’s knowledge is related to the Debtors’ business affairs, and a Rule 2004

 examination is appropriate.

        13.     The Trustee seeks to examine Antares’s designated representative and documents

 in furtherance of his investigation and to determine if there are other claims the Trustee may

 bring, among other things. Bankruptcy Rule 2004 affords the Trustee the ability to perform the

 requested examination in this regard.




                                                   4
Case 18-33822-KLP        Doc 134    Filed 04/06/20 Entered 04/06/20 15:22:34            Desc Main
                                   Document     Page 5 of 11




                            WAIVER OF LOCAL RULE 9013-1(G)

        14.    The Trustee requests the Court waive Local Rule 9013-1(G)’s requirement for a

 written memorandum with his Motion because the facts, supporting reasons and legal authority

 for the Trustee’s Motion are contained within the Motion.

                                         CONCLUSION

        WHEREFORE, Harry Shaia, Jr., Trustee, by counsel, respectfully requests the entry of an

 order substantially similar to Exhibit B directing Antares Capital LP’s designated representative

 to submit to an oral examination and for Antares Capital LP to produce documents similar to the

 documents identified in Exhibit A, and granting such other relief as may be appropriate.


                                                 HARRY SHAIA, JR., CHAPTER 7 TRUSTEE

                                                 /s/ Corey S. Booker
                                                 Counsel

 Vernon E. Inge, Jr. (Va. State Bar No. 32699)
 Corey S. Booker (Va. State Bar No. 73419)
 WHITEFORD, TAYLOR & PRESTON, L.L.P.
 Two James Center
 1021 East Cary Street, Suite 1700
 Richmond, Virginia 23219
 Telephone:    804.977.3301 / 804.977.3302
 Facsimile:    804.977.3291 / 804.977.3292
 E-Mail:       vinge@wtplaw.com
 E-Mail:       cbooker@wtplaw.com

 Special Litigation Counsel for Harry Shaia, Jr., Chapter 7 Trustee




                                                 5
Case 18-33822-KLP       Doc 134    Filed 04/06/20 Entered 04/06/20 15:22:34            Desc Main
                                  Document     Page 6 of 11




                                CERTIFICATE OF SERVICE

         I hereby certify that on the 6th day of April, 2020, a true and correct copy of the
 foregoing Trustee’s Motion for Authority to Conduct Examinations and Issue Subpoenas
 Pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure was served on all
 persons receiving electronic notice in these cases, and by U.S. Mail to those not receiving EFC
 notifications, including the following:

 Harry Shaia, Jr., Esq.                             Peter J. Barrett, Esq.
 SPINELLA, OWINGS & SHAIA, P.C.                     KUTAK ROCK L.L.P.
 8559 Mayland Drive                                 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23294                           Richmond, Virginia 23219
        Chapter 7 Trustee                                   Counsel for Debtor

 William A. Broscious, Esq.                         Antares Capital LP
 KEPLEY BROSCIOUS & BIGGS, PLC                      ATTN.: C T Corporation System
 2211 Pump Road                                     4701 Cox Road, Suite 285
 Richmond, Virginia 23233                           Glen Allen, Virginia 23060
        Counsel for the Chapter 7 Trustee



                                                    /s/ Corey S. Booker
                                                    Corey S. Booker




                                               6
Case 18-33822-KLP        Doc 134    Filed 04/06/20 Entered 04/06/20 15:22:34              Desc Main
                                   Document     Page 7 of 11


                                                                                          Exhibit A


             DOCUMENTS TO BE PRODUCED BY ANTARES CAPITAL LP
            AS ADMINITRATIVE AGENT FOR THE FIRST LIEN LENDERS
          UNDER THE NOVEMBER 22, 2016 RESTRUCTURING AGREEMENT

 I.     Definitions and Instructions.

        The term, “documents,” shall have that meaning ascribed to it by the Federal Rules of
 Civil Procedure, as made applicable in bankruptcy cases pursuant to the Federal Rules of
 Bankruptcy Procedure.

         The term, “documents,” shall also include and mean, without litigation, the original and
 copies of any written, recorded, or graphic matter, however produced or reproduced, including,
 but not limited to, all letters, telegrams, e-mails, electronic data, correspondence, reports,
 memoranda, contracts, contract modifications, recordings, memorials of telephone conversations
 or meetings or conferences, interoffice or intraoffice communications and communications with
 third parties (including contractors, subcontractors, suppliers and legislative or executive
 personnel), work papers, handwritten notes, minutes, handwritten drafts, press releases,
 statements, transcripts, desk calendars, personal appointment pads, appointment books, diaries,
 “rolodex” cards, telephone bills, expense account statements, expense vouchers, credit card
 charges and receipts, travel records, receipts, canceled checks, or other instruments of payment
 or indicia of payment, bank statements, notes payable or receivable, endorsements, account
 statements, comparisons, acknowledgements, analyses, portfolios, ledgers, ledger sheets, books
 of account (including accounts receivable), journals, audits, accountants’ reports, filings with any
 governmental agency, financial statements, corporate records, purchase orders, timecards,
 drawings, sketches, specifications, change orders and all construction documents, diagrams or
 other writings of any nature whatsoever (whether written, handwritten, typed, Xeroxed,
 photocopied, printed, duplicated, reproduced, recorded, or drafted) however produced or
 reproduced, or any thing or matter which by itself or in connection with other matters or things
 will produce an intelligible image or sound containing, reflecting, or recording, in whole or in
 part, any information (including, without limitation, all interim as well as final drafts, non-
 identical copies, reports, pictures, drawings, sketches, work sheets, diagrams, handwritten notes,
 or other recorded material of any kind or nature).

        “Documents” shall also mean all tapes, discs, information on computer hard drives,
 paper, and electronic media including hard disks, floppy disks, optical disks, DVD- and CD-
 ROM disks, magnetic tapes, disaster recovery back-up, computer chips, conferencing or work
 sessions, electronic mail (e-mail), personal computers (home and office), laptop computers,
 computing units, personal information on calendars, digital personal assistants, and identifying
 markers placed on storage devices containing the electronic data. This discovery seeks electronic
 information whether active (those files listed on a personal computer, file server, or floppy disk),
 archived (files backed up and sent to storage) and/or transparent (information deleted from the
 personal computer or the file server but which remains in the system despite not appearing on the
 computer’s directory).
Case 18-33822-KLP       Doc 134    Filed 04/06/20 Entered 04/06/20 15:22:34            Desc Main
                                  Document     Page 8 of 11


                                                                                       Exhibit A


        “Documents” shall also specifically include originals (and, if originals are not in the
 Party in Interest’s possession, custody or control, then copies of recordings of telephone
 conversations.

        “Antares” shall mean all Antares Capital, LP, as administrative agent for the first lien
 lenders under the November 22, 2016 Restructuring Agreement and all of its officers,
 employees, agents, parents, subsidiaries, successors, or assigns.

        All other capitalized terms have the meaning ascribed to them in the Motion.

 II.    Documents Requested.

        1.     All documents related to the payment history of the loans the Debtors owed to the
               lenders from 2013 to 2018, including but not limited to the amounts paid on any
               term loans, credit lines, and/or any outstanding letters of credit.

        2.     All documents related to the amounts the Debtors owed to any of its lenders on
               January 18, 2018, including but not limited to the amounts owed on any term
               loans, credit lines, and/or any outstanding letters of credit.

        3.     All documents showing any amounts paid to the Debtors’ lenders in connection
               with the 2018 Ancora Transaction.

        4.     All documents related to the release of liens on the assets which were sold to
               Ancora in the 2018 Ancora Transaction, including any documents related to the
               basis for releasing such liens.

        5.     All documents relating to any of the letters of credit following the 2018 Ancora
               Transaction, including any documents related to the release or termination of the
               letters of credit and the basis for terminating such letters of credit.

        6.     All documents related to any cash collateral used to secure any letters of credit
               and what happened to any such cash collateral following the 2018 Ancora
               Transaction.

        7.     All documents that demonstrate the amounts owed to the lenders following the
               closing of the 2018 Ancora Transaction, including amounts due under any term
               loans, credit lines, and/or outstanding letters of credit.

        8.     All documents related to the plan or proposal for getting the lenders paid in full
               once the borrowers sold substantially all of their assets to Ancora in the 2018
               Ancora Transaction.




                                                8
Case 18-33822-KLP               Doc 134       Filed 04/06/20 Entered 04/06/20 15:22:34         Desc Main
                                             Document     Page 9 of 11


                                                                                               Exhibit B


                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division

 In re:                              )
                                     )
 DELTA CAREER EDUCATION              )                                Case No. 18-33822-KLP
 CORP., et al.,                      )                                Chapter 7
                                     )
                   Debtors.          )                                (Jointly Administered)
 ____________________________________)

                ORDER GRANTING MOTION FOR AUTHORITY TO
           CONDUCT EXAMINATION AND ISSUE SUBPOENAS PURSUANT
       TO RULE 2004 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

          The matter before the Court in the Motion for Authority to Conduct Examinations and

 Issue Subpoenas Pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure (the

 “Motion”), filed by Harry Shaia, Jr., Chapter 7 Trustee (the “Trustee”), by special litigation

 counsel. The Court finding that adequate notice has been given and that cause exists for the grant

 of the relief requested in the Motion, it is hereby ORDERED and DECREED that:

          1.        The Motion is GRANTED in its entirety.

          2.        The Trustee is authorized to issue and serve subpoenas pursuant to Bankruptcy

 Rules 2004 and 9016 and Federal Rule of Civil Procedure 45 on Antares Capital LP seeking the

 production of documents and examination of witnesses concerning the Debtors and the subjects

 identified on Exhibit A of the Motion.

 Vernon E. Inge, Jr. (Va. State Bar No. 32699)
 Corey S. Booker (Va. State Bar No. 73419)
 WHITEFORD, TAYLOR & PRESTON, L.L.P.
 Two James Center
 1021 East Cary Street, Suite 1700
 Richmond, Virginia 23219
 Telephone:          804.977.3301 / 804.977.3302
 Facsimile:          804.977.3291 / 804.977.3292
 E-Mail:             vinge@wtplaw.com
 E-Mail:             cbooker@wtplaw.com

 Special Litigation Counsel for Harry Shaia, Jr., Chapter 7 Trustee
Case 18-33822-KLP       Doc 134 Filed 04/06/20 Entered 04/06/20 15:22:34   Desc Main
                               Document    Page 10 of 11


                                                                           Exhibit B


 ENTERED:



                                             KEITH L. PHILLIPS
                                             UNITED STATES BANKRUPTCY JUDGE



 WE ASK FOR THIS:

 /s/ Corey S. Booker
 Vernon E. Inge, Jr. (Va. State Bar No. 32699)
 Corey S. Booker (Va. State Bar No. 73419)
 WHITEFORD, TAYLOR & PRESTON, L.L.P.
 Two James Center
 1021 East Cary Street, Suite 1700
 Richmond, Virginia 23219
 Telephone:     804.977.3301 / 804.977.3302
 Facsimile:     804.977.3291 / 804.977.3292
 E-Mail:        vinge@wtplaw.com
                cbooker@wtplaw.com

 Special Litigation Counsel for Harry Shaia, Jr., Chapter 7 Trustee




                                                 10
Case 18-33822-KLP      Doc 134 Filed 04/06/20 Entered 04/06/20 15:22:34            Desc Main
                              Document    Page 11 of 11


                                                                                   Exhibit B


                        CERTIFICATE OF ENDORSEMENT
                    UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

       I hereby certify that the foregoing Order Granting the Motion for Authority to Conduct
 Examination and Issue Subpoenas Pursuant to Rule 2004 of the Federal Rules of Bankruptcy
 Procedure has been served upon or endorsed by all necessary parties.

                                           /s/ Corey S. Booker
                                           Corey S. Booker


                                      SERVICE LIST

                                    Harry Shaia, Jr., Esq.
                               SPINELLA, OWINGS & SHAIA, P.C.
                                     8559 Mayland Drive
                                  Richmond, Virginia 23294
                                      Chapter 7 Trustee

                                William A. Broscious, Esq.
                              KEPLEY BROSCIOUS & BIGGS, PLC
                                     2211 Pump Road
                                 Richmond, Virginia 23233
                              Counsel for the Chapter 7 Trustee

                                    Peter J. Barrett, Esq.
                                    KUTAK ROCK L.L.P.
                               901 East Byrd Street, Suite 1000
                                 Richmond, Virginia 23219
                                     Counsel for Debtor

                                    Antares Capital, LP
                               ATTN.: C T Corporation System
                                 4701 Cox Road, Suite 285
                                 Glen Allen, Virginia 23060




                                             11
